              Case 3:20-cv-04636-WHA Document 58 Filed 09/11/20 Page 1 of 3




 1   ANDREW HAWLEY (CA Bar No. 229274)
     Western Environmental Law Center
 2   1402 3rd Avenue, Ste. 1022
     Seattle, Washington 98101
 3   hawley@westernlaw.org
     tel: 206-487-7250
 4
     DANIEL JAMES CORDALIS (CA Bar No. 321722)
 5   Cordalis Law, P.C.
     2910 Springer Drive
 6   McKinleyville, California 95519
     dcordalislaw@gmail.com
 7   tel: 303-717-4618

 8   PETER M. K. FROST, appearance pro hac vice
     SANGYE INCE-JOHANNSEN, appearance pro hac vice
 9   Western Environmental Law Center
     120 Shelton McMurphey Boulevard, Ste. 340
10   Eugene, Oregon 97401
     frost@westernlaw.org
11   sangyeij@westernlaw.org
     tel: 541-359-3238 / 541-778-6626
12
     Attorneys for Plaintiffs American Rivers,
13   American Whitewater, California Trout, Idaho Rivers United

14
                                  UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
17                                     SAN FRANCISCO DIVISION

18
     AMERICAN RIVERS; AMERICAN                               Case No. 3:20-cv-04636-WHA
19   WHITEWATER; CALIFORNIA TROUT;
20   IDAHO RIVERS UNITED,                                    PLAINTIFFS’ STATEMENT OF
                                                             NONOPPOSITION TO MOTION TO
21          Plaintiffs,                                      INTERVENE BY THE STATES OF
                                                             LOUISIANA, MONTANA, ARKANSAS,
22           vs.                                             MISSISSIPPI, MISSOURI, TEXAS,
     ANDREW R. WHEELER; U.S.                                 WEST VIRGINIA, AND WYOMING
23
     ENVIRONMENTAL PROTECTION AGENCY,
24                                                           Hearing Date: Oct. 8, 2020
            Defendants.                                      Hearing Time: 08:00 a.m.
25
26
27
28
     PLS’ STATEMENT OF NONOPPOSITION TO LOUISIANA ET. AL’S MOTION TO INTERVENE, No. 3:20-cv-04636-WHA
                                                    Page 1
                Case 3:20-cv-04636-WHA Document 58 Filed 09/11/20 Page 2 of 3




 1           Please take notice that pursuant to Civ. L.R. 7-3(b), Plaintiffs American Rivers et al. hereby
 2   respectfully file this Statement of Nonopposition to the motion to intervene filed by the State of Louisiana et

 3   al. Dkt. #27.

 4
             Dated: September 11, 2020.                  Respectfully submitted,
 5
 6                                                       /s/ Andrew Hawley
                                                         Andrew Hawley
 7                                                       Daniel James Cordalis
                                                         Peter M. K. Frost
 8                                                       Sangye Ince-Johannsen
 9                                                       Attorneys for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLS’ STATEMENT OF NONOPPOSITION TO LOUISIANA ET. AL’S MOTION TO INTERVENE, No. 3:20-cv-04636-WHA
                                                          Page 2
              Case 3:20-cv-04636-WHA Document 58 Filed 09/11/20 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE

 2
 3          I hereby certify that the foregoing Statement of Nonopposition was electronically filed

 4   with the Clerk of the Court on September 11, 2020, using the Court’s electronic filing system,
 5   which will send notification of said filing to the attorneys of record that have, as required,
 6
     registered with the Court’s system.
 7
 8
 9
10
                                                    s/ Andrew Hawley
11                                                  Andrew Hawley
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
